Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 1 of 51 PagelD #: 5734

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

JUAN ORTIZ,
Petitioner,
Vv. : Civil Action No. 13-1176-LPS
DANA METZGER, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents."

 

MEMORANDUM OPINION

Samuel J. B. Angell, Assistant Fedetal Defender, Federal Community Defender Office for the
Eastern District of Pennsylvania, Philadelphia, Pennsylvania.

Attorney for Petitioner

Andrew J. Vella, Deputy Attorney General, Delaware Department of Justice, Wilmington, Delawate.

Attorney for Respondents

February 23, 2021
Wilmington, Delaware

 

‘Warden Dana Metzger teplaced former Warden Perry Phelps, an original party to the case. See Fed.
R. Civ. P. 25(d).

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 2 of 51 PagelD #: 5735

nf
Xs | L—
$ .S-District Judge:

I. INTRODUCTION

Presently pending before the Coutt is Petitioner Juan Ortiz’s (“Petitioner”) Application for a
Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (“Petition”). (D.L 17) The State filed an
Answet in opposition, to which Petitioner filed a Reply. (D.I. 28; D.I. 34) Pot the reasons
discussed, the Court will dismiss the Petition.
il. BACKGROUND

As summarized by the Delaware Supreme Court in Petitioner’s direct appeal, the facts
leading up to his arrest and conviction are as follows:

Deborah Clay entered into a romantic relationship with [Petitioner]
in 20012 Deborah was forty-one years old in July of that year. In
Match 2001, [Petitioner] moved into Deborah’s home. At that time,
Deborah’s fifteen-year-old daughter, Ashley, was living with
Deborah.

[Petitioner] stayed with Deborah and Ashley from March 19, 2001 to
May 29, 2001. During that time, [Petitioner] was under home
confinement by the Delaware Department of Corrections. His
monitoring device was located in the back bedroom of Deborah's
home. [Petitioner] left for a few months and returned to Deborah’s
home on June 26, 2001. On July 4, Ashley heard Debotah tell
[Petitioner] he had to move out of her home by that Sunday.

The next evening, July 5, Ashley tried to open the door to her
mother’s bedroom, but the door was locked. [Petitioner] was in that
bedtoom. When he unlocked the door, Ashley noticed Deborah’s
waterbed was deflated. [Petitioner] was upset and crying. He told
Ashley that he tried to shoot himself but missed and shot the
waterbed. [Petitioner] said that he was going to have Deborah take
him to a mental institution.

Later that night, around 11:00 p.m., when Ashley returned home,
[Petitioner] appeared normal. Ashley then called her mother to ask

 

2Petitioner disputes the Delaware Supreme Court’s description about his relationship with Deborah
beginning in 2001. Instead, he asserts that they had a longstanding relationship for many yeats,
which led to their engagement in 2001. (D.I. 34 at 1 1.1)

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 3 of 51 PagelD #: 5736

permission to go out with her friends. Deborah did not want Ashley
to go out because Deborah feared being alone with [Petitioner] at her
home. Deborah also requested Ashley to tell [Petitioner] that “he still
had to be out by Sunday.”

Deborah’s son, Brock Prichett, who was twefity-seven years old,
owned a 6 mm rifle and a 12-gauge bolt-action shotgun, Deborah
and [Petitioner] stored those guns for Brock at Robert Cox’s house.
Brock requested possession of his guns a few days before July 6. On
July 5, 2001, [Petitioner] obtained the guns from Cox around 7:00
am. When Brock asked [Petitioner] about his guns later that same
evening, however, [Petitioner] told Brock that he was not able to get
in touch with Cox.

The next day, July 6, 2001, Ashley found [Petitioner] at home around
noon. He told Ashley that he and her mother had not spoken the
night before and that “all hell was going to break loose when
[Deborah] got home....” ‘That same afternoon, Deborah had called
her friend, Amy Rust, around 2:00 or 2:30 p.m. from Mike Ratledge’s
house. Deborah called Rust later at 3:15 p.m. from her own home
and told Rust she was about to get into the shower. She requested
that Rust pick her up because she was late for work.

Tonya Russell, a neighbor of Deborah’s, testified that on the
afternoon of July 6, she saw [Petitioner] leave Deborah’s residence,
get into his truck, and go back inside the home. According to
Russell, [Petitioner] was inside the residence for approximately three
minutes and then left very quickly. Russell noticed smoke coming
from Deborah’s home about fifteen to twenty minutes after
[Petitioner] left. Russell knocked on Deborah’s bedroom window
and the back door. After heating no response, Tonya called 911 at
3:32 p.m. When Amy Rust arrived at Deborah’s home, it was on fire.
Firefighters and fire trucks were already on the scene.

As the firefighters were extinguishing the fire, they discovered the
body of a female in the bathroom. The body appeated to have been
decapitated. The female body was Deborah Clay's. An autopsy
revealed that Deborah had been shot in the lower right abdomen and
also had sustained a fatal shot to the right side of her head above het
eat.

 

 

The Delaware State Police also responded to the scene of the fire at

Deborah’s home. On top of the washing machine, in an alcove

adjacent to the bathroom, the police discovered three pillows that

were duct-taped together. The pillows had a hole in them that

corresponded to a hole found in the paneling between the hall and
2
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 4 of 51 PagelD #: 5737

the shower. Inside the pillows, police found half of a Sabot slug and
also located two shotgun wads in the bathtoom. The police found a
hole in the shower stall that was about 22 inches from the top of the
tub. It was estimated that Deborah was standing about 25 inches
away from the wall when she was shot while standing in the shower.

The Chief Deputy Fire Marshall concluded that the fire at Deborah’s
home had been started intentionally by an open flame. He also
determined that two fires had been set: one in the center bedroom
and one in the reat bedroom. The police found a burned 12-gauge
shotgun in one of the bedtooms.

The police located [Petitioner] near Millsboro and took him into

custody without incident. Among other things, police found an

otange Philadelphia Flyers cigarette lighter. [Petitioner] told the

police that the weapon he used to shoot Deborah was in her trailer.

[Petitioner] stated that he was angry with Deborah and fired the

shotgun at het from behind the wall while she was in the shower.

[Petitionet] claimed that he thought the gun was “on safe.” He then

stated that he went to the bathroom, saw Deborah holding her side,

and dropped the gun which went off when he dropped it. He ran

from the house and traveled to the home neat Millsboro, where he

was eventually arrested.
Ortiz v. State, 869 A.2d 285, 289-90 (Del. 2005), overruled by Rauf v, State, 145 A.3d 430 (Del. 2016).

In July 2003, a Delaware Superior Coutt jury found Petitioner guilty of first degree murder,

possession of a firearm during the commission of a felony (“PFDCPF”), and second degree arson
(lesset included offense of first degree atson). The trial cout conducted a seven-day penalty
heating, after which the jury voted 11-1 in favor of death. (D1 28 at 4) On September 25, 2003,
the Superior Coutt granted the State’s motion to declare Petitioner a habitual offender, denied
Petitioner’s motion for a new penalty heating, and sentenced Petitioner to death for the murdet
conviction and to a term of years for his weapon and atson convictions. The Delaware Supreme
Court affirmed Petitionet’s convictions and sentence on January 25, 2005. See Ortiz, 869 A.2d at
311. The United States Supreme Court denied Petitionet’s petition for a writ of certiorari on

October 5, 2005. See Ortiz ». Delaware, 546 U.S. 832 (2005).

3

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 5 of 51 PagelD #: 5738

On August 31, 2006, Petitionet’s post-conviction counsel filed his first motion for post-
conviction relief pursuant to Delawate Superior Court Criminal Rule 61; counsel filed an amended
Rule 61 motion on June 19, 2007 (hereinafter referred to as “Rule 61 motion”). (D.1. 28 at 5) The
State filed an Answet, and the Supetiot Court held evidentiary hearings on various dates beginning
in April 2009 and concluding in July 2011. (DI. 28 at 5) After post-hearing briefing by the patties,
the Superior Court denied Petitioner’s first Rule 61 motion on January 15, 2013. (D.1. 17-1 at 2-46)

Petitioner appealed the denial of his Rule 61 motion. However, before any opening brief
was submitted in support of that appeal, the attorney teptesenting Petitioner on post-conviction
appeal was suspended from the practice of law. Petitioner’s new post-conviction counsel moved to
remand the case to allow new counsel to review the record and submit amended or new claims to
the Superior Court in the fitst instance. (D.I. 28 at 5) The Delaware Supreme Court granted
Petitioner’s motion in March 2014, and remanded the matter to the Superior Court. [d, On remand,
Petitioner filed a “Supplemental Petition for Post-Conviction Relief” in August 2014 (“supplemental
Rule 61 motion”). The State responded (D.I. 32-9), the Superior Court held additional hearings, and
the parties filed post-hearing pleadings. On October 28, 2015, the Superior Court denied
Petitioner’s supplemental Rule 61 motion, relying in part upon its reasoning from its decision to
deny Petitioner’s first Rule 61 motion, and reissued the order on November 4, 2015 to correct an
omission of language from the original order. (D.1. 17-1 at 48-59)

Petitioner appealed the denial of his supplemental Rule 61 motion. On January 30, 2017, the
Delaware Supreme Court stayed the appeal and remanded the case for resentencing in light of its
decisions in Rawf». State, 145 A.3d 430 (Del. 2016), and Powell ». State, 153 A.3d 69 (Del. 2016). On
February 21, 2017, the Superior Court vacated Petitioner’s death sentence and re-sentenced him to
life without the possibility of parole, probation, ot any other reduction, as mandated by the

4

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 6 of 51 PagelD #: 5739

Delaware Supreme Court. (D.I. 28 at 6) The case returned to the Delaware Supreme Court on
March 23, 2017. By order dated January 11, 2018, the Delaware Supreme Court affirmed the
Superior Court’s judgment denying Petitioner’s first and second Rule 61 motions. (D.I. 17-1 at 61;
see also Ortiz v. State, 177 A.3d 1235 (Table), 2018 WL 388642 (Del. Jan. 11, 2018).

While Petitioner’s first Rule 61 appeal was pending before the Delaware Supreme Court in
July 2013, Petitioner filed in this Court a Motion for the Appointment of Federal Habeas Counsel so
that he could file a petition for a writ of habeas corpus. (D.I. 1) The Coutt gtanted the Motion,
and the federal habeas case was stayed while Petitioner exhausted state court remedies. (D.1. 4; D.I.
13) On February 12, 2018, after the Delaware Supreme Coutt affirmed the denial of Petitionet’s
first and second Rule 61 motions, Petitioner filed a Motion to Lift the Stay along with his Petition
for Writ of Habeas Corpus. (D.I. 16; D.1. 17) The Court granted the Motion to Lift the Stay. (D.1.
18) ‘The State filed an Answer, to which Petitioner filed a Reply. D1 28; D.I. 34)
Ill. STANDARD OF REVIEW

If a state’s highest court adjudicated a federal habeas claim on the metits, the federal coutt
must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Putsuant to
28 U.S.C, § 2254(d), federal habeas relief may only be granted if the state coutt’s decision was
“contrary to, or involved an unreasonable application of, clearly established federal law, as
determined by the Supreme Coutt of the United States,” or the state court’s decision was an
unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.
§ 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362, 412 (2000); Appel ». Horn, 250 F.3d 203,
210 (3d Cir. 2001). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C.
§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather
than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 Gd Cir. 2009).

5

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 7 of 51 PagelD #: 5740

The deferential standard of § 2254(d) applies even “when a state court’s order is unaccompanied by
an opinion explaining the reasons relief has been denied.” Harrington v. Richter, 562 U.S. 86, 98
(2011). As explained by the Supreme Court, “it may be presumed that the state court adjudicated
the claim on the metits in the absence of any indication or state-law procedural principles to the
contraty.” Id. at 99. This “presumption may be overcome when thete is reason to think some other
explanation for the state court’s decision is mote likely.” Id. at 99-100.

When teviewing a habeas claim, a federal court must presume that the state coutt’s
determinations of factual issues ate cottect. See 28 U.S.C. § 2254(€)(1). ‘This presumption of
correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and
convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell ». Vaughn, 209 F.3d 280,
286 (3d Cir. 2000); Miler-E/ v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing
standard in § 2254(e)(1) applies to factual issues, whereas unreasonable application standard of
§ 2254(d)(2) applies to factual decisions).

IV. DISCUSSION

Petitioner asserts that his trial counsel provided ineffective assistance by: (1) failing to have
Dr. Mechanick re-evaluate Petitioner closer to the start of the trial and failing to obtain funding to
enable that re-evaluation; and (2) failing to impeach Amy Rust and Mike Rutledge, the witnesses the
prosecution presented to rebut the evidence that Petitioner was under extreme emotional distress
(“EED”) at the time of the shooting.

In both its original Rule 61 decision and its remanded Rule 61 decision, the Superior Court
explicitly denied as meritless Petitioner’s ineffective assistance of counsel argument in Claim One
regarding defense counsel’s presentation of the EED defense. (D.I. 17-1 at 12-21, 50-52) The
Delawate Supreme Court affirmed those decisions and adopted the reasoning of both. (D.L. 17-1 at

6

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 8 of 51 PagelD #: 5741

61) Therefore, the Court will treat both of the Superior Court’s opinions as the last reasoned
decisions for Claim One and review Claim One under AEDPA’s deferential standard of review.’
See, ¢.g., Wilson v. Sellers, 138 S.Ct. 1188, 1193-95 (2018) (explaining that, in § 2254 context, “the
federal court should ‘look through’ the unexplained decision to the last related state-coutt decision
that does provide a relevant rationale [and] presume that the unexplained decision adopted the same
reasoning”).

Petitioner contends that the Court must review Claim Two de nove, because “there is no state
court decision on these issues for this Court to give deference.” (D.L 34 at 8) The Court disagrees.
Petitioner presented Claim Two to the Superior Court on remand in his supplemental Rule 61
motion filed on August 15, 2014. (D.I. 32-8 at 6) When the Superior Court denied the
supplemental rule 61 motion on November 4, 2015, it addressed Claim Two in the following
manner:

In connection with this issue [Ze, the new evidence of Dr.
Mechanick’s 2013 expert opinion], [Petitioner] also argues that this
trial counsel failed to argue other evidence at trial in support of an
EED defense, failed to impeach two witnesses, and that the
cumulative effect of the EED related factors constituted

ineffectiveness.

I find that even if Dr, Mechanick’s EED opinion was available in
2003 and the factors mentioned in the preceding paragraph had

 

’The Delaware Supreme Court affirmed the Superior Court’s judgment “on the basis of and for the
reasons assigned in its opinion dated November 4, 2015 and its letter opinion dated February 15,
2017.” Ortiz, 2018 WL. 388642, at *1. The Superior Court’s Opinion dated November 4, 2015
denied Petitionet’s Rule 61 motion and supplemental Rule 61 motion, and also referenced its earlier
January 15, 2013 Opinion denying Petitioner’s original Rule 61 motion. The Superior Court’s Letter
Opinion dated February 15, 2017 dented Petitioner's motion to be sentenced as a Class A felon and
denied his motion fot leave to file an ex parte motion. (D.I. 32-2 at 104-05) Since the Delaware
Supreme Coutt explicitly adopted the reasoning of the Superior Court in both Rule 61 decisions
when it denied Petitioner’s original and supplemental Rule 61 motions, the Court will look to both
of the Superior Court decisions when analyzing Petitioner’s habeas Claims undet Strickland. As
such, the Court will refer to the Superior Court rather than the Delaware Supreme Court in its
discussion.

7

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 9 of 51 PagelD #: 5742

been pursued at trial, [Petitioner] cannot establish prejudice as that
term is used under Strickland.

(D.1. 17-1 at 51) (emphasis added) Given the Superior Court's explicit reference to Claim Two’s
“failure to impeach two witnesses” argument, and for the reasons just discussed with respect to the
standard of review applicable to Claim One, the Court will treat the Superior Court’s November
2015 opinion as the last reasoned decision for Claim ‘Iwo and review Claim Two undet AEDPA’s
deferential standard of review. In short, Petitioner will only be entitled to relief if the Superior
Coutt’s denial of Claims One and/or ‘Iwo was either contrary to, ot an unteasonable application of,
clearly established federal law, or an unreasonable determination of the facts based on the evidence
presented in the Rule 61 proceedings.

The Supreme Court precedent governing ineffective assistance of counsel claims is the two-
ptonged standard enunciated by Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. See
Wiggins v. Smith, 539 U.S. 510 (2003), Under the first Sinckland prong, a petitioner must demonstrate
that “counsel’s representation fell below an objective standard of reasonableness,” with
reasonableness being judged under professional norms prevailing at the time counsel rendered
assistance. Strickland, 466 U.S. at 688. Under the second Strick/and prong, a petitioner must
demonstrate “there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different.” Id. at 694. A teasonable probability is a
“probability sufficient to undermine confidence in the outcome.” Id. A court can choose to address
the prejudice prong before the deficient performance prong, and reject an ineffective assistance of
counsel claim solely on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at
698.

In order to sustain an ineffective assistance of counsel claim, a petitioner must make

concrete allegations of actual prejudice and substantiate them or risk summary dismissal. See Wells ».
8

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 10 of 51 PagelD #: 5743

Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley ». Petsook, 816 F.2d 885, 891-92 (3d Cit. 1987).
Although not insurmountable, the Sirick/and standard is highly demanding and leads to a “strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.” Szrick/and, 466 U.S. at 689.

With respect to the first prong of the § 2254(d)(1) inquiry, a “state court decision is contrary
to cleatly established federal law if it applies a rule that contradicts the governing law set forth in
Supteme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a
decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by
the Supteme Court.” Edy v. Erickson, 712 F.3d 837, 846 Gd Cir. 2013). Here, since the Superior
Court correctly identified the Strickland standard applicable to both Claims in this case, the Superior
Coutt’s decisions wete not contrary to Strickland. See Williams, 529 U.S. at 406 (“TA run-of-the-mill
state-coutt decision applying the correct legal rule from [Supreme Court] cases to the facts ofa
prisonet’s case [does] not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.”).

The Court must also determine if the Superior Court reasonably applied the Strickland
standard to the facts of Petitioner’s case. When analyzing this second prong of the § 2254(d)
inquity, the Court must review the Superior Court’s decision with respect to Petitioner’s ineffective
assistance of counsel Claims through a “doubly deferential” lens.* See Richter, 562 U.S. at 105. The

33 cee

relevant question when analyzing counsel’s performance under the “doubly deferential lens” “is not

 

*As explained by the Recher Coutt,

[t}he standards created by Strick/and and § 2254(d) ate both “highly
deferential,” and when the two apply in tandem, review is doubly so.
The Sirick/and standard is a general one, so the range of reasonable
applications is substantial. Federal habeas courts must guard against
the danget of equating unteasonableness under Sirick/and with
unreasonableness under § 2254(d).

562 U.S. at 105 (internal citations omitted).

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 11 of 51 PagelD #: 5744

whether counsel’s actions wete reasonable, [but rather] whether there is any reasonable argument
that counsel satisfied Sirickdand’s deferential standard.” Id. In turn, when assessing prejudice under
Strickland, the question is “whether it is reasonably likely the result would have been different” but
for counsel’s performance, and the “likelihood of a different result must be substantial, not just
conceivable.” Id, Finally, when viewing a state coutt’s determination that a Strickland claim lacks
merit through the lens of § 2254(d), federal habeas relief is ptecluded “so long as fairminded jurists
could disagree on the correctness of the state coutt’s decision.” Id. at 101.

A. Claim One: Ineffectiveness Of Counsel For Failing To Have Dr. Mechanick
Re-Evaluate Petitioner And Failing To Obtain Funding For That Re-Evaluation

In Claim One, Petitioner contends that trial counsel provided ineffective assistance because
they did not have Dr. Stephen Mechanick conduct an updated evaluation of Petitioner closet to trial
so that he could present available additional evidence to support Petitioner’s defense that the
homicide occutred while he was under extreme emotional distress (“EED”). Petitioner also asserts
that defense counsel were ineffective for failing to seek additional funding in order to have Dr.
Mechanick perform a re-evaluation closer to trial.

1, Relevant background facts

The following facts provide important background information relevant to the Court's
analysis of Claim One.

Petitioner’s defense attorneys, Lloyd Schmid and Deborah Catey, retained two mental health
experts to evaluate Petitioner prior to ttial: Dr. Stephen Mechanick, a psychiatrist, and Dr. Abraham
Mensch, a psychologist. (D.I. 17 at 16) Dr. Mechanick petformed a four-hour psychiatric exam of
Petitioner on November 9, 2001. (D.L 17-1 at 17; D.L. 32.9 at 4) Dr. Mensch performed a six- of
seven-hour psychological evaluation of Petitioner on November 10, 2002. (D.I. 17-1 at 17; D1. 32-

9 at 6) Both experts performed the exams for the purpose of making a psychological determination
10

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 12 of 51 PagelD #: 5745

of the appropriateness of any mental defense. (D.I. 17-1 at 17; D-IL. 32-9 at 6) However, given
Petitionet’s claim that both discharges of the gun were accidental, neither expert felt the facts as
otiginally desctibed by Petitioner were sufficient to support an BED defense. (D.I. 19-5 at 239, 700;
DI. 19-7 at 9)

Petitioner changed his story about the shooting several times between Novembet 2001 and
March 2003. (D.I. 19-4 at 272) After considering Petitionet’s Match 2003 version of the shooting,
the defense team arranged to have Dr. Mensch re-evaluate Petitioner, this time with the specific
purpose of determining if there were sufficient facts to support an ERD defense as well as the
theory of abandonment homicide. (D.I 19-4 at 229, 230, 236, 249) Dr. Mensch met with Petitioner
on May 31, 2003 for three to four hours (DI. 17-1 at 13; D.L. 19-4 at 30), and after that meeting still
had doubts as to whether EED was a viable defense (D.1. 19-5 at 259). Neither Dr. Mensch nor Dr.
Mechanick issued written reports with respect to their evaluations.

Dr. Mensch testified at the penalty phase of the criminal proceeding regarding the defense of
abandonment homicide; his testimony was limited to mitigation and the theory of abandonment
homicide, with a focus on intermittent explosive disorder. (D.1 17 at 13; DI. 19-4 at 58-60, 80-84,
86-88, 100-04} Dr. Mensch also testified at Petitioner’s Rule 61 hearing in July 2010. Referencing
his notes from 2002 and 2003, he explained that Petitioner had told him two different versions of
the shooting. In his first version, Petitioner said the shooting was accidental, and that “the gun
discharged by dropping it on the floot the second time which, certainly, that’s not how my shotgun
wotks.” (D.1. 19-5 at 299) Petitionet’s second version indicated that the shooting was more
intentional; “not so much shooting her, but shooting at her. [Petitioner] was very angty. He still
didn’t recall, you know, how he — the second tound was chambered, but said that he must have done
it.” (D.1. 19-5 at 299) Dr. Mensch explained that his difficulty in presenting an EED defense was

11

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 13 of 51 PagelD #: 5746

that “a shotgun doesn’t discharge a second time just by dropping it, unless it’s an automatic.” (D.1.
19-5 at 300) However, Dr. Mensch explained that when the information he leatned following the
penalty hearing — namely, that Petitioner had a history of early lead poisoning and intrauterine
alcohol exposure — is viewed in conjunction with a documented low frustration tolerance, one “can
see that as part of the same actions, the two shots were connected.” (D.L 19-5 at 300) When asked
to opine if Petitioner’s obtaining the shotgun prior to the shooting, jetty-rigging “a silencer on the
shotgun, tying pillows around the shotgun, and firing that into the waterbed” was part of the EED
ot something else, Dt. Mensch stated that “planning doesn’t necessarily negate the EED because
you can be under distress for a very long time.” (D.1. 19-5 at 701-02) Dr. Mensch did not te-
examine Petitioner during the original or remanded Rule 61 proceeding.

Dr. Mechanick did not testify at Petitioner’s criminal trial, During Petitionet’s Rule 61
hearing in 2009, Dr. Mechanick explained that he had been retained in 2001 to evaluate, among
othet issues, “whether extreme emotional distress would apply, issues regarding guilty but mentally
ill,” and “issues related to mitigation.” (D.I. 19-5 at 10) He testified that, when he interviewed
Petitioner in November 2001, he did not believe that EED was applicable because Petitioner
“claimed at that time that both discharges of the gun were accidental.” (D.I. 19-5 at 700) He also
explained that, “based on [his] review of the records and [Petitioner’s] representation to [hitn] at that
time about what had occutred and how it had occurred, [he informed Ms. Zetvas in the PID’s office
in 2001] that [Petitionet’s] actions would not meet [his] understanding of the Delaware statute for
mental illness defense ot extreme emotional defense.” (D.I. 19-5 at 11) Dr. Mechanick stated he
also informed the defense team that Petitioner’s childhood problems and emotional problems over
the course of his life “might be relevant to discuss should the case go to sentencing.” Id More
specifically, he stated:

12

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 14 of 51 PagelD #: 5747

Well, at that point, 1 thought I could testify potentially regarding
mitigation based on the information that I had. Again, the version of
events that I had before me, provided by [Petitioner] at that point,
was that the two discharges of the gun had been accidental and
without any specific intent.

(D.I. 19-5 at 11) Ms. Zervas informed Me. Schmid and Ms. Carey about Dr. Mechanick’s conclusion
via an email dated November 13, 2001. (D.I. 19-7 at 9)

Dr. Mechanick was deposed on May 12, 2011. During this deposition, Dr. Mechanick again
stated that, based on his review of the documents and the information he had at the time of his
original examination of Petitioner in 2001, he still could not conclude with a reasonable degree of
cettainty that Petitioner was under EED when he shot the victim. (D.1. 19-5 at 338-39) He also

reviewed an email that Ms. Zetvas sent to him and Dr. Mensch on March 21, 2003, asserting the
following:

[Petitioner] is, quote, now indicating that he did deliberately shoot
through the bathroom wall and reportedly used a pillow to buffer the

sound. He was reportedly surprised it hit her, and then shot het
again. He was very upset that she was going to leave him. She was
not going to let him see her daughter anymote. She said that right
before the first shot was fired, and that she was having an affair. He
had followed het and saw her having sex with someone that morning.
I am wondering what you think about his abandonment/attachment
/dependency issues[]? ... [Ol] if this new info would change your
ideas about using EE.D?

(D.1. 19-5 at 341-42; D.L 19-7 at 16) When asked if he attempted to reach a conclusion about EED
on the basis of the email, Dr. Mechanick replied:

Well, I guess the answer is: Yes, I considered it and I evaluated it. I
didn’t believe there was enough from simply the content of what [Ms.
Zetvas] telated to me in this e-mail to reach a conclusion that he had
EED. Obviously, up to this point, there were some conflicting
accounts about what occurred and why. But it certainly reintroduced
the possibility of extreme emotional distress as a potential defense in
my mind. But I don’t believe I reached a conclusion that based on
this e-mail he had HED.

13

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 15 of 51 PagelD #: 5748

(D.1. 19-5 at 347-48) Dr. Mechanick was presented (D.I. 19-5 at 349) with another email, dated
April 24, 2003, from Ms. Zetvas to Mr. Schmid and Ms. Carey, which states that:

I talked to Steve Mechanick today re [Petitioner] — and his
reevaluation of the date he has on him — paying attention to the
dependency /attachment/abandonment issues. ... He said that he
did not feel it reached the level of EED for a defense nor does he
meet the ctiteria for either mental defense, but he did think he could
explain these factors for mitigation during sentencing phase.

(D.I. 19-7 at 22; see also DL. 19-5 at 349) When asked if or how he conducted such a reevaluation,
and whether he consideted Ms. Zervas’ March 21, 2003 email duting that reevaluation, Dr.
Mechanick replied:

I think what I did was review|] the materials that I had had previously
in 2001, as well as notes from my examination of {Petitioner in 2001]
following the Match 2003 memo from Ms. Zetvas; so that’s what I
believe I would be refetting to. It’s really more of a review, with
some reevaluation as well.

sok

What I would say is that I don’t believe that simply the e-mail
transmission about that version of events that — combined with what
I had up to that point would have reached the — crossed the
threshold where I believe that I could have reached the opinion that
he had EED.

(D.I. 19-5 at 349-50)

Ten yeats later, on December 16, 2013, Dr. Mechanick re-examined Petitioner as part of the
defense presentation in Petitioner’s remanded Rule 61 proceeding. (D.I. 32-9 at 4) He issued a
thirty-four page psychiatric evaluation of Petitioner on August 26, 2014, which included the
following conchision:

Based on the information that [Petitioner] provided me on December
16, 2013, and my review of available records, it is my opinion that
[Petitioner] was experiencing Extreme Emotional Distress (ZED at

the time of the July 6, 2001 crime. It is my opinion that [Petitioner's]

14

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 16 of 51 PagelD #: 5749

EED was caused by a number of external stresses for which he was
not responsible.

(D.1. 19-5 at 701) In reaching that conclusion, Dr. Mechanick explained:

When I interviewed [Petitioner] on November 9, 2001, I did not
believe that he accutately provided information about the crime and
the citcumstances leading up to the crime. Since [Petitioner] claimed
at that time that both discharges of the gun wete accidental, I did not
believe at that time that Extreme Emotional Distress was applicable.

It is my opinion that [Petitioner] was more honest and forthcoming
when I interviewed him on December 16, 2013. The information
that [Petitioner] provided during my December 16, 2013 interview
was also consistent with the police records, testimony, and
information contained in Dt. Mack’s report and testimony.

[Petitioner’s}] account of the crime when Dr. Mensch reexamined him
on May 31, 2003 is consistent with the information that [Petitioner]
ptovided to me on December 16, 2013. It is my opinion that, if I
had reexamined [Petitioner] on or about the time of Dr. Mensch’s
May 31, 2003 examination, [Petitioner] would have provided
information to me at that time that was similar to and consistent with
what he told me on December 16, 2013. It is my opinion that, if
[Petitioner] had provided me with that information, I would have
reached the same opinions at the time of trial that I am stating in my
cutrent report.

(D.L 19-5 at 700) Dr. Mechanick stated that it was his opinion that Petitioner also had an antisocial
petsonality disorder at the time of the crime, but that the disorder was not the cause of his EHD.
(id. at 702)

Dr. Mechanick was deposed on September 2, 2014, Duting his deposition testimony, he

 

expressed opinions about Petitionet’s EED and anti-social personality disorder which were similar

to the written statements in his August 26, 2014 psychiatric report. (D.I 19-6 at 7-125)

 

In 2007 and 2008, post-conviction counsel retained Dr. Jonathan Mack, a psychologist and
neuropsychologist, to evaluate Petitioner for his original Rule 61 proceeding. (D.I. 19-5 at 588) Dr.
Mack issued a written Neutopsychological and Psychological Evaluation of Petitioner on July 18,

15
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 17 of 51 PagelD #: 5750

2011 (D.I. 19-5 at 588-624), and he testified at Petitioner’s Rule 61 hearing on July 21, 2011 (D.L 19-
5 at 399-586). It was Dr. Mack’s opinion that Petitioner was under HED at the time of the
homicide, and that Petitioner has a number of psychological traits that predispose him to extreme
emotional reactivity and discontrol of aggression and anger. (D.L 19-5 at 474)

Dr. Victoria Reynolds, a clinical psychologist, interviewed Petitioner in prison in Decembet
2013 and prepared a Psychological Report of Trauma and Its Impact: Juan Ortiz in June 2014, (DI
32-11 at 21) Dr. Reynolds testified by telephonic deposition in September 2014 as part of the
remanded Rule 61 proceeding. (id)

2. Petitioner’s different versions about the shooting

Petitioner provided the following different accounts of the circumstances surrounding the
shooting. Since the record does not contain Dr. Mechanick’s or Dr. Mensch’s actual notes from the
2001-2003 period, the versions provided below are desctiptive statements from other sources, either
Rule 61 testimony or the reports written by other expetts.

a. 2001 version provided to Dr. Mechanick

[Petitioner] stated that Debbie told him in approximately March 2001
that she was having an affait with a man named Mike. He stated that
he had been friendly with Mike. [Petitioner] stated that he felt angry
with Debbie, and he started seeing another woman named Stacy. He
stated that he committed to stay with Debbie because he was on a
home monitor.

[Petitioner] stated that he did not have his medications during the
spring of 2001, and he could not sleep unless he drank alcohol. He
stated that he drank enough to go to sleep.

[Petitioner] stated that he wanted to leave Debbie, but he did not
know how to do it. He stated that he and Debbie talked, and they
decided that he would move out. He stated that he continued to see
Stacy when he went to work. [Petitioner] stated that his drinking
increased, and he started drinking from sunrise to sundown evety
day. He stated that he drank sixty beers a week, and he started

16

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 18 of 51 PagelD #: 5751

drinking tequila as well. [Petitioner] stated that Debbie was drinking
and using cocaine and crank (amphetamines).

[Petitioner] stated that he was incarcerated for three weeks for a
violation of probation, when he went to a bar on July 4, 2001, and he
smoked marijuana with Debbie, Ashley, and Ashley’s boyfriend. He
stated that he had gone to the bar to see Debbie. [Petitioner] stated
that he felt upset when he saw Mike’s car at the bat, and he went to a
liquor store and bought alcohol.

[Petitioner] stated that he went to the bar where Debbie worked
when he got out of prison on a Friday. He stated that Debbie said
that she wanted to work things out with him. [Petitioner] stated that
he and Debbie made love when she came home that night

[Petitioner] stated that he and Debbie went out dancing the next
night. He stated that they went to the beach, where his truck became
stuck. [Petitioner] stated that his tools were stolen when he went to
make a phone call.

[Petitioner] stated that it seemed like he could not do anything right
with Debbie over the next two weeks. He stated that Debbie kept
arguing with him and hitting him. [Petitioner] stated that Debbie
held a steak knife at him one time, and he cut his palm when he
grabbed the knife.

[Petitioner] stated that Debbie got upset when he had his children
come to her house. He stated that, because he had a charge of
unlawful sexual conduct, he was not allowed to be around children,
and he could not live with women who had children at home.
[Petitioner] stated that he stopped bringing his children to Debbie’s
home to visit because Debbie was angry with him.

[Petitioner] stated that he bought a truck, with the thought that he
could drive into the woods and blow his head off. He stated that he
shot the waterbed in Debbie’s home, and then he worried about how
Debbie would react.

[Petitioner] stated that he and Debbie went to his father’s home for a
cookout (on July 4, 2001). He stated that Debbie left for a few
hours, and he thought that she had gone to see another man.

[Petitioner] stated that he spoke with Susan Borntreger on July 4,
2001, and he told Susan that he needed help. (Susan Borntreget was
another woman with whom Petitioner had had a relationship.)

17

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 19 of 51 PagelD #: 5752

[Petitioner] stated that he also called the state hospital, but he hung
up the phone when no one answered the call.

[Petitioner] stated that he was supposed to statt a new job for a
company named Arrowhead on July 5, 2001. He stated that he and
Debbie argued that morning, [Petitioner] stated that he left for work,
atid Debbie called his cell phone. He stated that he cried in his truck,
and decided not to go to work,

[Petitioner] stated that Debbie’s son, Brock, had asked him to pick up
Brock’s shotguns from the house of a friend named Bobby. He
stated that he got the shotguns and brought the guns home on July 5,
2001. [Petitioner] stated that he stopped at his brother-in-law’s
house, where he kept several cars. He stated that he moved the cats,
and he cut the grass.

Petitioner] said that he arrived back at Debbie’s house around 12:00.
He stated that Debbie got up at 2:00 and yelled at him for not having
gone to work. [Petitioner] stated that he cleaned the house, and he
made a special dinner for Debbie.

[Petitioner] stated that Debbie left and took a shower when she
returned home. He stated that Debbie threw her plate of dinner in
the sink. [Petitioner] stated that Debbie started in on him about “old
shit.”

[Petitioner] stated that Debbie’s daughter, Ashley, came home in the
morning on July 6, 2001. He stated that Debbie started “snapping”
at him, and he told Ashley to go to a friend’s house. He stated that
he had not left the house for two days at that point, and he took
Ashley to her friend Rachel’s house, and he came home.

[Petitionet] stated that Debbie complained about how he
[Petitioner] drove the car when Ashley was in it. He stated that
he said that he would kill himself if things were going to be that
way. [Petitioner] stated that he grabbed the shotgun and
walked to the bathroom. He stated that he fired the shotgun
into the bathroom when Debbie was in the shower, He stated
that he did not know that the safety was off, and it was an
accident, [Petitioner] stated that he was not thinking anything
at the time that the gun fited.

[Petitioner] stated that he saw that Debbie was shot underneath

her stomach. He stated that he dropped the gun, and it fired

again and hit Debbie in the back of her head, [Petitioner]

stated that he could not stop looking at Debbie. He stated that
18

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 20 of 51 PagelD #: 5753

it was approximately 3:00 to 4:00 p.m., and he thought about
Ashley coming home.

[Petitioner] stated that he tried to close the bathroom doot, and he
had to pick up the shotgun to close the door. He stated that he
watited to see his father. [Petitioner] stated that he thought that
Ashley “couldn’t see this,” and he started a fire to keep her from
coming in the house.

[Petitioner] stated that he drove to his sister’s home. He stated that
he called his father and said that he needed his father to come to his
sistet’s house. [Petitioner] stated that his father arrived, and he told
him evetything. [Petitioner] stated, “I was supposed to die that day,
not her.” He stated, “I thought I did everything [that Debbie wanted
him to do]. I thought I was the man she wanted me to be.”
[Petitioner] stated, “Everyone thought I should get away from her
because of the abuse, I didn’t think it was much.”

(D.I. 19-5 at 687-90) (emphasis added)

b. 2001 version provided to Dt. Mensch (as summarized in Dr.
Mechanick’s 2014 report)

Dt. Mensch noted on 11/10/02 that [Petitioner] reported that the
first time the shotgun went off, he nevet thought he would hit
Debbie, and he thought the safety was on. He noted that [Petitioner]
reported that the gun fired a second time when he dropped it.

 

(D.I, 19-5 at 687)

 

c. 2003 version provided to Dr. Mensch (as summarized in Dr.
Mechanick’s 2014 report)

Dr. Mensch noted on 5/31/03 that [Petitioner] reported that Debbie
Clay had been violent to him, and that she would “get up in your
face.” He noted that [Petitioner] reported that he was drinking on
the date of the crime, but he did not feel drunk. Dr. Mensch noted
that [Petitioner] reported that he cried a lot, went to Mike’s house
and saw Debbie’s car there. Dr. Mensch noted that [Petitioner]
tepotted that Debbie acted as if nothing had happened when she
came home, and they argued. He stated that Debbie said that she
“fucked Mike all the time, and she went to get in the showet.

Dr. Mensch noted that [Petitioner] reported that he grabbed the

shotgun, which was loaded from the previous night, and pointed it at

the wall and pulled the trigger. He noted that [Petitioner] said he
19
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 21 of 51 PagelD #: 5754

wanted to shoot Debbie, and that he did not know that the safety
was off. Dr. Mensch noted that [Petitioner] reported that he did not
want Debbie to take Ashley away, and he was not going to let that
happen again. He noted that [Petitioner] said that he did not recall
reloading the shotgun. Dr. Mensch noted that [Petitioner] reported
that he walked into the bathroom and saw blood coming out of
Debbie’s waist, and that is when the second shot rang out.

(D.L. 19-5 at 687)

d. 2003 version provided to Dr. Mensch (as paraphrased by
post-conviction counsel in 2009)

[Petitioner stated he] grabbed the shotgun. [Petitioner] was in the
hallway, pointed the gun to the wall and pulled the trigger.
[Petitioner stated he] wanted to shoot her. Did not know the safety
was on; fhe didn’t] even know if [he] took the safety off.
[Petitioner stated he] wanted to shoot her. [He] would not let her
take Ashley away; [he] was not going to let that happen again,

[Petitioner stated he didn’t] recall reloading a tound into the
shotgun the second time. ({He] walked into the bathroom, saw
blood coming out of Debbie’s waist. That’s when the second shot
fang out.

(D.1 19-5 at 13) (emphasis added)

e. Dr. Mensch’s 2010 Rule 61 testimony about the two
versions told to him

[Petitioner’s] first version was that it was accidental; and the gun
discharged by dropping it on the floor the second time which,
cettainly, that’s not how my shotgun works. And the second
[version], it was more intentional; not so much shooting her, but
shooting at her. He was very angry. He still didn’t recall, you know,
how he -- the second round was chambered, but said that he must
have done it.

 

 

(D.1. 19-5 at 299)

f. Condensed 2013 version provided to Dr. Mechanick

[Petitioner] stated that [the day before the homicide] he blamed Mike

fot his problems. He stated that he thought about the shotguns that

wete in the truck, and he thought about shooting Mike with them.

[Petitioner] stated that he thought he would catch Mike coming out
20
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 22 of 51 PagelD #: 5755

of the bar and, when Mike went around the side of the bat, he would
“blow his fucking head off.”

[Petitioner] stated that he wrapped tape around three pillows to use
to control the rifle when he put it out the passenger window of his
truck to shoot Mike.

ok Ok

[Petitioner stated that the next day] he drove by Mike’s house, and he
saw Debbie’s car in the dtiveway. He stated the following: I went
home and, when I got home, I was ready. I wanted to kill everybody.
I figured I’d get the guns, go back to Mike’s house, confront them
both, and shoot them.

(Petitioner] stated that he loaded the guns. Petitioner stated that
Debbie attived at her house shortly after he got there. He stated that
they argued about Debbie’s having been at Mike’s house. [Petitioner]
stated that Debbie said that she was not at Mike’s house, and that
Amy had been there. He stated that he told Debbie that he was
leaving.

[Petitioner] stated that Debbie undressed and said that she was
showering before she went to work. He stated that he knew that this
meant Debbie had had sex. [Petitioner] stated that Debbie told him
that he would never see Ashley again. He stated that he grabbed a
tifle, and shoved it into the pillows. Petitioner stated the following: I
wasn’t thinking. When she told me I wasn’t seeing Ashley, I wasn’t
going through that no more. I had gone through that with one of my
first daughters, Crystal.

[Petitioner] stated that he does not know why Le shot through the
pillows. He stated, “I don’t know if it was the fact of keeping
Ashley from me, Deb sleeping with Mike, [ot] going back to jail.”
[Petitioner] stated that Ae has been told he chambered another
round, but he does not cemember doing it.

 

[Petitioner] stated that Debbie called out, “What'd you do?” He
stated that Debbie stepped out of the shower, and he saw blood on
her. He stated, “It {the gun] went off again.” [Petitioner] stated
that he felt “numb” at the time, and he does not remember what he
was thinking at the time, but “I knew I was mad at her.”

 

(D.I. 19-5 at 697, 699) (emphasis added)

a1
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 23 of 51 PagelD #: 5756

3. Superior Court’s Rule 61 decisions
The Superior Court denied Claim One in its original 2013 Opinion and in its 2015 Opinion
denying Petitioner’s Supplemental Rule 61 Motion. In concluding that Petitioner failed to establish
deficient performance of defense counsel regarding the EED defense in its 2015 Opinion, the
Superior Court found the following:

I find [Dr. Mechanick’s 2014] conclusions unpersuasive and I reject
them. Dr. Mensch’s notes of his interviews with [Petitioner] on
November 10, 2002 and May 31, 20[0]3 indicate that [Petitioner] said
that when he pulled the trigger the first time, he thought the safety
was on, In substance, he was saying that he thought the gun would
not fire because the safety was on, He said the second shot was an
accident from his dropping the gun to the floor. Thus, at that point,
a month before the trial, [Petitioner] was still clinging to his accident
theory. There is simply no reason to believe that [Petitioner] would
have abandoned his accident theory if Dr. Mechanick had
reinterviewed him on ot about May 31, 2003. In his extensive
December 16, 2013 interview, it appears that [Petitioner] is no longer
asserting the accident theory, thus accounting for Dr. Mechanick’s
altered opinion.

Trial counsel cannot be found to have been ineffective in 2003 based
upon an expert opinion tendered in 2013 which relied in significant
patt on an altered and far more extensive version of events than
[Petitioner] had apparently been willing to give in 2003. T'rial
Counsel did the best they could to give the juty an opportunity to
conclude that [Petitioner] was suffering from EED, but they could
not overcome the statement to the police that the shooting was an
accident.

In connection with this issue, [Petitioner] also argues that his trial
counsel failed to argue other evidence at trial in support of an EED
defense, failed to impeach two witnesses, and that the cumulative
effect of the EED related factors constituted ineffectiveness.

I find that even if Dr. Mechanick’s EED opinion was available in
2003 and the factors mentioned in the preceding paragraph had been
pursued at trial, [Petitioner] cannot establish prejudice as that term is
used under S#ickland. ‘The jury would be confronted with the fact
that [Petitioner] was giving different versions of how the shooting
occurred. There was significant evidence of prior planning, such as
the fact that [Petitioner] had retrieved the two guns from another
22

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 24 of 51 PagelD #: 5757

residence the day befote, that he had test fired at the water bed the
day before, that he had taped pillows to the shot gun to serve as a
homemade silencer, and that he had told [A.C.] not to come home on
July 6. Dr. Mechanick’s current opinion also finds that [Petitioner]
had an Anti-social Personality Disorder at the time of the crime.
“The State may rebut claims of extreme emotional distress with
evidence of anti-social personality disorder.” Under all the facts and
citcumstances, I find that the [Petitioner] has not established that
there is a reasonable probability that the new EED evidence would
have led to a different result.
(D.L 17-1 at 50-52)
3. Section 2254(d)(2) and the Superior Court’s factual findings
Petitioner contends that the Superior Court made the following unreasonable findings of
fact when it concluded that defense counsel did not perform deficiently by failing to have Dr.

Mechanick re-evaluate Petitioner closer to trial:

1. Petitioner did not change his story from one of an accidental shooting to one of an
intentional killing before the trial started.

2. The teason defense counsel did not present expert testimony regarding EED was that
Petitioner originally said the shooting was an accident.

3. The version of events Petitioner told Dr. Mensch in 2003 was different from the version
he told Dr. Mechanick in 2013.

Pursuant to § 2254(d)}(2), the Court must measure the reasonableness of the state court's
factual findings against the record evidence at the time of the state court's adjudication. See Rountree
», Balicki, 640 F.3d 530, 538 (3d Cir. 2011). The Supreme Court has explicitly left open the question
of whether § 2254(e)(1) applies in every case presenting a challenge under § 2254(d)(2). See Wood v.
Allen, 558 U.S. 290, 300-01 (2010). Since the standard set out in § 2254(e)(1) is “arguably mote
deferential” than the standard set out in § 2254(d)(2), the Court will “assume for the sake of
argument that the factual determination|s] at issue should be review[ed] [] only under § 2254(d)(2)
and not under § 2254(e)(1).” Woad, 558 U.S. at 300-01. Notably, “a state-court factual

23

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 25 of 51 PagelD #: 5758

determination is not unreasonable merely because the federal habeas court would have reached a
different conclusion in the first place,” and a trial coutt’s factual determination is not unreasonable

“even if reasonable minds reviewing the record might disagree about the finding in question.” Td.

a. Factual finding that Petitioner did not change his story from an
accidental shooting to intentional shooting before the trial started

Petitioner contends that the Superior Court unreasonably determined that he was “still
clinging” to his story that the shooting was an accident when the trial statted. ‘The
intentional /accidental difference is important because the EED defense is not available when the
homicide is the result of an accident. (D.I. 19-5 at 96) In this case, since Deborah was shot twice,
the circumstances surrounding each shot played a role in determining if the shooting was accidental
ot intentional.? (D.I. 19-4 at 333)
The Superior Court’s 2015 decision specifically relied on the two-shot scenatio when
denying Petitioner’s argument in Claim One. Referring to Dr. Mensch’s notes from November 10,
2002 and May 31, 2003, the Superior Court explained:
Dr. Mensch’s notes of his interviews with [Petitioner] on November
10, 2002 and May 31, 2003 indicate that [Petitioner] said that when he
pulled the trigger the first time, he thought the safety was on. In
substance, he was saying that he thought the gun would not fite
because the safety was on. He said the second shot was an accident
from his dropping the gun to the floor.

(D.1. 17-1 at 51)

Although the record does not contain a copy of Dr. Mensch’s notes concerning either
vetsion (November 2002 or May 2003) of the shooting, it does contain several summaties about the

versions of the stoty Petitioner provided to Dt. Mensch in 2002 and 2003. The most extensive of

those summaries is the one in Dr. Mechanick’s report and evaluation from 2014, set forth below:

 

'The fitst shot was “not instantly fatal, nor would it even had been eventually fatal.” (D.L 19-3 at
240) “The second shot, however, was instantly fatal.” (D.I. 19-3 at 240)
24

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 26 of 51 PagelD #: 5759

Dt. Mensch noted on 11/10/02 that [Petitioner] reported that the
first time the shotgun went off, he nevet thought he would hit
Debbie, and he thought the safety was on. He noted that [Petitioner]
reported that the gun fired a second time when he dropped it.

Dr. Mensch noted on 5/31/03 that [Petitioner] reported that Debbie
Clay had been violent to him, and that she would “get up in your
face.” He noted that [Petitionet] reported that he was drinking on
the date of the crime, but he did not feel drunk. Dr. Mensch noted
that [Petitioner] reported that he cried a lot, went to Mike’s house
and saw Debbie’s cat thete. Dr. Mensch noted that [Petitioner]
reported that Debbie acted as if nothing had happened when she
came home, and they argued. He stated that Debbie said that she
“fucked’ Mike all the time, and she went to get in the shower.

Dr. Mensch noted that [Petitioner] reported that he grabbed the
shotgun, which was loaded from the previous night, and pointed it at
the wall and pulled the trigger. He noted that [Petitioner] said he
wanted to shoot Debbie, and that he did not know that the safety
was off. Dt. Mensch noted that [Petitioner] reported that he did not
want Debbie to take Ashley away, and he was not going to let that
happen again. He noted that [Petitioner] said that he did not recall
reloading the shotgun. Dr. Mensch noted that [Petitioner] reported
that he walked into the bathroom and saw blood coming out of
Debbie’s waist, and that is when the second shot rang out.
(D.1. 19-5 at 687)

As the Supetior Coutt correctly noted, the original (2002) and new (2003) versions of the
shooting Petitioner provided to Dr. Mensch described the first shot as occurting without
Petitioner’s knowledge that the gun’s safety was off. The Superior Court reasonably reached the
decision that Petitioner’s statement regarding the safety and the fitst shot in his 2003 version still
demonstrated Petitioner’s belief “he thought the gun would not fire because the safety was on.”
That is, the Superior Court reasonably found that Petitioner was still contending that the shooting
was an accident. ‘There is less clarity about the different recitations of what Petitioner said about the
second shot — the “dropping gun” description for the second shot was included in the version

Petitioner originally provided to Dr. Mensch in 2002 and to Dr. Mechanick in 2001; it was not in the

25

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 27 of 51 PagelD #: 5760

version he provided to Dr. Mensch in 2003.° Still, Petitioner, in his 2003 version of the shooting,
stated that he “did not recall reloading the shotgun” and described the second shot in passive,
accidental terms: “’That’s when the second shot rang out.” Thus, when viewed in the context of the
ovetall circumstances, the Superior Court reasonably determined that the desctiption set forth in Dr.
Mensch’s notes from May 31, 2003 indicated that Petitioner was still claiming that either or both
shots wete accidental in nature.

Petitioner challenges the Superior Coutt’s finding that he did not change his story before the
trial, pointing to Mr. Schmid’s and Ms. Catey’s inconsistent Rule 61 testimony concerning their
perceptions about whether Petitioner changed his story before ot during the trial, The Court is not
persuaded. During the various Rule 61 hearings, Petitionet’s defetse attorneys admitted the
inaccuracy of their memory concerning the actual date on which Petitioner changed his story,’ and
they indicated that that their confusion was due to the numerous different versions Petitioner
provided prior to trial, as well as the passage of time after the trial. (D.I. 10-4 at 273-74) Mr.
Schmid even testified that the dates on the emails would provide a more accurate accounting of the
relevant time-table. (D.1. 19-6 at 507)

The overall email correspondence between the defense team and the experts demonstrates
that Petitioner repeatedly changed certain aspects of his story from his original version in November
2001 through March 2003. The closest email to the trial indicating a change in Petitioner’s story is

an email dated March 21, 2003 from Ms. Zetvas to Dts. Mechanick and Mensch:

 

‘Indeed, it was the fact that Petitioner did not mention the “dropping gun” description for the
second shot which prompted the defense team to have Dr. Mensch re-evaluate Petitioner in May
2003.

7For instance, Ms. Carey testified on six different dates (April 27-29, 2009; May 11, 2009; July 20,
2010; September 23, 2014) and “candidly admitted that her memory was not good about when
Petitioner stated the shooting was not accidental.” (D.1. 34 at 4)

26

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 28 of 51 PagelD #: 5761

We ate fast approaching [Petitioner’s] trial (July 7 is jury selection and
July 14 is trial) .. . so we ate reviewing our notes on him.... You
had indicated that no mental defense can be used — and you didn’t
think Extreme Emotional Distress could be used either (given his
tendition of what had happened = that the gun went off accidently
etc.).... He is now indicating that he did deliberately shoot
thru the bathroom wall (and reportedly used a pillow to buffer
the sound), he was reportedly surprised it hit her, and then he
shot her again, He was very upset that she was going to leave him,
she was tot going to let him see her daughter anymore (she said that
tight before the first shot was fired) and that she was having an affair
(he had followed her and saw her having sex with someone that
morning). I am wondering what you think about his
abandonment/attachment/dependency issues — and how that might
have influenced his behavior (i.e., for mitigation) ~ and if you know
of any literature that would support this proposition .. . or if this new
info would change your ideas about using EED? ... I had initially
thought that EED could be used, although I know that you had
different opinions . . . but even if that defense is not possible, I am
hoping we can try to explain to the jury how his psychological issues
could “make sense” of his behavior for mitigation... . We really
have vety little else to use — since he gave a confession!

(D.1. 19-7 at 16-17) (emphasis added) Yet, given Petitioner's tendency to change his description of
the shooting, the Superior Court reasonably relied on the version Petitioner provided closest to the
trial, which was the version Petitioner provided to Dt. Mensch on May 31, 2003. Consequently, the
defense attorneys’ Rule 61 testimony does not provide a reason to doubt the reasonableness of the

Superior Court’s factual finding that Petitioner was “still clinging” to his accident version one month

 

prior to trial.

In short, after viewing the testimony and evidence presented during the entire course of

 

Petitioner’s Rule 61 proceedings in context with the two-shot scenario of the victim’s killing, the
Court concludes that the Superior Court did not unreasonably determine the facts by concluding

that Petitioner was “still clinging” to his accident theory at the time of the trial.

27
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 29 of 51 PagelD #: 5762

b. Factual finding that defense counsel did not put on more evidence
about EED from experts because Petitioner otiginally said the
shooting was an accident

In its 2013 Opinion denying post-conviction relief on the RED claim, the Superior Court
explained that, “fiJn this case, there were several problems that impeded trial counsel’s ability to
ptepare and present a viable EED defense to the jury.” (D.1. 17-1 at 16)

Initially, it must be noted that the assertion of an EED defense was
in inescapable conflict with [Petitionet’s] own original account of
how the event occurted. ‘The EED defense was also weakened from
the outset because there was a videotaped statement from [Petitioner]
to the police wherein he claimed the shooting was an accident.
[Petitioner] maintained this position from the time of his arrest until
the untimely admission to counsel during trial that he did, in fact,
intend to shoot the victim. If he had made this revelation before
trial, counsel would have been able to more thoroughly investigate
and ptepate a credible EED defense without committing resources
and time to the accident theory. Although it was later revealed
that [Petitioner] made the admission regarding intent to Dr.
Mensch in May 2003, [Petitioner’s] original representations to
both Dr. Mensch (after a ten hour psychological evaluation)
and Dr. Mechanick (after a four hour psychiatric examination)
that the shooting was an accident meant that neither mental
health expert was willing to opine definitively as to EED.

* KOK

[Petitioner] was unable to secure an expert opinion stating that
he was under EED at the time of the shooting because he
continually insisted that it was an accident.

(Id. at 16-17, 20) (emphasis added)

In its 2015 Opinion denying Petitioner’s EED claim after remand, the Superior Court

explained:

 

Dr. Mensch’s notes of his interviews with [Petitioner] on November

10, 2002 and May 31, 2003 indicate that [Petitioner] said that when he

pulled the trigger the first time, he thought the safety was on. In

substance, he was saying that he thought the gun would not fire

because the safety was on. He said the second shot was an accident

from his dropping the gun to the floor. Thus, at that point, a
28 ‘

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 30 of 51 PagelD #: 5763

month before the trial, [Petitioner] was still clinging to his
accident theory. ‘There is simply no teason to believe that
[Petitioner] would have abandoned his accident theory if Dr.
Mechanick had reinterviewed him on or about May 31, 2003. In his
extensive December 16, 2013 interview, it appears that [Petitioner] is
no longer asserting the accident theory, thus accounting for Dr.
Mechanick’s altered opinion.
(D.I. 17-1 at 50-51) (emphasis added)

According to Petitioner, the Superior Court unreasonably found that defense counsel
decided to forego putting on mote evidence about Petitionet’s HED through the expert testimony
of Dt. Mechanick due to the fact that Petitioner originally described the shooting as accidental.

(D.L 17 at 30) Instead, Petitioner contends the real reason defense counsel did not provide
additional expert testimony regarding the EED defense was due to theit inability to procure funding
to have Dt. Mechanick re-evaluate Petitioner, which, in turn, precluded Dr. Mechanick from
learning about Petitioner’s newest version of the shooting and revising his opinion about the
applicability of the EED defense. (D.1. 34 at 3)

As an initial mattet, Petitioner is incorrect that the Superiot Court based it factual finding on
Petitioner’s original version of the shooting as being an accident. Although the Superior Court
refers to Petitioner’s otiginal version of the shooting in both of its decisions, its factual finding that
Petitioner was “still clinging to his accident theory” one month prior to the trial was based on
Petitionet’s continued description of the shooting as being an accident.

Nevertheless, the record reveals that the limited funding was one of three issues factoring
into the defense team’s decision over whether to pursue an EED defense: (1) Petitioner’s continued
description of the shooting in accidental terms caused both experts to doubt the applicability of the
EED defense; (2) some of Petitioner’s actions prior to the shooting indicated pre-planning and pre-

meditation, causing the defense team to doubt the applicability of the EED defense; and (3) there

29

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 31 of 51 PagelD #: 5764

wete tlot enough funds to continue with both experts. Fot instance, the record contains numerous
teferences to both the defense teatn’s and the experts’ concern about Petitioner’s continued
desctiption of the shooting as accidental in nature. In his 2014 psychiatric evaluation of Petitioner,
Dr. Mechanick stated:

When I interviewed [Petitioner] on November 9, 2001, I did not

believe that he accurately provided information about the crime and

the circumstances leading up to the crime. Since [Petitioner] claimed

at that time that both discharges of the gun wete accidental, I did not

believe at that time that Extreme Emotional Distress was applicable.
(D.1. 19-5 at 700) During the Rule 61 hearing in July 2010, Dr. Mensch testified that Petitionet’s
initial “description of the event and his description of why it was an accident made me doubt that
there was an issue of EED.” (D.1. 19-5 at 239) Dr. Mensch further testified that Petitioner's:

first version was that it was accidental; and the gun discharged by

dropping it on the floor the second time which, certainly, that’s not

how my shotgun works. And the second [version], it was more

intentional; not so much shooting het, but shooting at her. He was

very angty. He still didn’t recall, you know, how he — the second

round was chambered, but said that he must have done it.
(D.1. 19-5 at 299) When asked if he had ruled out EED as a viable defense by the time the trial was
over, Dr. Mensch replied, “I hadn’t ruled it out. I just—I had doubts as to whether that was an
appropriate defense.” (D.1. 19-5 at 259) When post-conviction counsel asked Dr. Mensch if he
knew why he had not been asked to testify at the guilt phase, he replied, “[Mly impression is that —
my initial cut, that there is, quote, no mental defense or extreme emotional distress may have
triggered, you know, that thought in the attorneys, that they were not going to have me testify in the
trial phase.” (D.I. 19-5 at 241)

The following excerpts from Petitioner’s May 2009 Rule 61 hearing demonstrate why the

defense attorneys viewed the consistent accidental tone in Petitioner's versions as precluding an

30

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 32 of 51 PagelD #: 5765

EED defense. For instance, when asked if either Dr. Mechanick or Dr. Mensch provided an
opinion as to whether EED was a valid defense in Petitionet’s case, Mr. Schmid responded:

At no stage did anyone say: Well, yes, I have enough information to
be able to render an opinion that in this case extreme emotional
distress is an appropriate defense.

It was always ptedicated with: Well, if he will relay to us that he
intentionally shot her, that it was met, then they would be able to
proceed.

(D.I. 19-5 at 84) When asked, “You said you would have liked [Dr. Mechanick] to have addressed
EED, does that mean if you could have gotten an opinion you could have used,” Mr. Schmid
responded “Yes.” (D.L. 19-5 at 84) When asked why the defense did not ask Dr. Mechanick to
write a report, Mr. Schmid explained:

Given that at that stage Dr. Mechanick was not providing anything
that was useful, we, at that point in time, did not believe it
appropriate to have him memorialize any of those opinions and, thus,
make it subject to potential discovery.

(D.L. 19-5 at 87)
The State continued to question Mr. Schmid about the FEED defense as follows:

State: Did [Petitioner’s] story about what happened at the time of
the actual killing change during the period of time that you consulted
with hime

Schmid: Yes, it did. We started with the story from the [police]
statement that was videotaped in which, as I recall, [Petitioner]
indicated that he had dropped the fireatm, being in shock when he
saw that Debbie had been struck in the abdomen, and that the
weapon had discharged.

He much later on, closer to trial, indicated a flinch response when he
catne around the corner and found that Debbie had been shot and
that, in flinching, while holding the gun that it had been accidentally
discharged.

He talked about a suicide atternpt the everting before in which the
waterbed had been damaged.
31

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 33 of 51 PagelD #: 5766

Those ate some of the salient changes.
State: At first he said the first shot was an accident, too, right?

Schmid: No. What he said was that with the first shot — he was
going down the hall with an intention to kill himself and pointed the
gun at her — pointed the gun at the shower enclosure through the
wall over a washer, and that it had gone off.

State: Right. You are talking about in the statement to the police,
tight?

Schmid: Yes.
State: Did he change that, what he said about that first shot?

Schmid: That, in anger, he went — as he’s going down the hall, he
pointed and pulled the trigger, that it wasn’t an accident. He
maintained he was still surprised that she had been struck.

One can only presume he anticipated that the shotgun discharge
going through the wall past het would startle her and show how
angty he was.

State: With regard to the first shot, he tells the police, essentially,
he’s going down the hall to kill himself, the gun goes off — he points
the gun, the gun goes offr

Schmid: Yes.

State: He changes that somewhat and says to you that he pointed it
in anger, but still doesn’t say he was trying to kill her?

 

Schmid: Correct.

 

State: With regatd to the second shot, he tells the police he drops
the gun, it fires. He tells you that he comes around the corner, he
flinches, and the gun fires?

Schmid: Yes.

State: Did he ever tell you that he fired the second shot intentionally,
if you remember?

Schmid: I don’t believe he did.

32
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 34 of 51 PagelD #: 5767

State: Now, you have been asked about EED defense. What
problems did you see with presenting an EED defense?

Schmid: Well, I think that it’s illustrated by the responses of both
Dr. Mechanick and Dr. Mensch.

Dr. Mechanick focused on and was concerned about the fact that at
no point did [Petitioner] say: I just got so angry and so overwhelmed
with frustration, or whatever the emotion was, that I shot her and
killed her, I wished I hadn’t done it, but that’s what I did. Dr.
-Mechanick was focused on the lack of final intent to cause her death.

Dr. Mensch, on the other hand — this is something that I had also
discussed — was concerned because the shotgun was a bolt action
shotgun. Meaning that in order to cycle the weapon — and it would
have a magazine. And you would have to cycle the bolt, lift it up,
pull it back, push it forward in order to chamber a round.

And then, once you have pulled the trigger and it discharges, you
would have to repeat the same procedure; to lift up the bolt, pull it
back, let the spent round eject, and push it forward.

And Dt. Mechanick and I were both concerned about the fact that
this would make it — that it required too much action, too much
intent, too much forethought — that it was too much of an intentional
act outside the realm of consciousness.

KF

State: Do I understand that he never told you that he intentionally
shot to kill her?

Schmid: I don’t tecall that he did. He did state at one point, during
the guilt phase or immediately prior to, I think that’s what it was, that
he hadn’t told us everything. He wouldn’t go beyond that.

 

(D.1. 19-5 at 95-96)

‘The defense team’s decision to forego having Dr. Mechanick re-evaluate Petitioner was not

 

based only upon Petitioner’s continued description of the shooting in accidental terms. ‘The record
teveals that the defense team was also concerned that some of Petitionet’s activities prior to the
shooting could be chatactetized as “evidence of planning in advance of the shooting,” which

33
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 35 of 51 PagelD #: 5768

“complicate[d]” the situation sutrounding the EED defense. (D.1. 19-5 at 129) For instance, when
discussing why the defense team did not have Dr. Mechanick explote the applicability of the EED
defense, Mr. Schmid stated:

{ think we made a determination based on the aggregate,

including the factors that would have complicated our

presentation of an EED defense which, in fact, did; those

including the evidence of pte-planning; the actions of the night

before concerning fiting, as I recall, two rounds through the

water bed. In other words, thete wete complicating factors.

There were difficulties with respect to [Petitioner] changing his story.

I think all of those went into the decision also. Whether, in fact, we

could have received enough additional support from Dr. Mechanick,

I think that may have been a part of the calculation.
(D.1. 19-5 at 131) (emphasis added) Ms. Catey identified the taped pillows as an additional
complication, because they were evidence of premeditation. (D.L 19-5 at 207)

The tecord indicates that limited funding also influenced the defense team’s decision to

forego pursuing an EED defense any further with Dr. Mechanick. During Petitionet’s Rule 61
hearings, Mr. Schmid and Ms. Carey testified that they would have had Dt. Mechanick re-evaluate
Petitioner closer to the ttial date but lacked the funding to do so. (D.I. 19-5 at 61) During the July
2010 Rule 61 heating, post-conviction counsel questioned Mr. Schmid extensively about the lack of
funding for additional psychological evaluations and how that lack of funding affected the defense
team’s ability to present an EED defense. (D.I. 19-5 at 104-09) Mr. Schmid stated that he had been
unable to obtain funding for Dt. Mechanick to see Petitioner a second time. (D.1 19-5 at 104)

Although the defense obtained one continuance in order to obtain funding, Mr. Schmid could not

recollect if the defense team had any particular tactical or strategic reason to not request a second

34

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 36 of 51 PagelD #: 5769

continuance in order to obtain additional funding.’ Id. However, Mt. Schmid further explained, “T
think, in addition to the funding issue, though, there was also a question about what his story was,
and the extent that Dr. Mechanick felt that he was going to be able to offer any helpful testimony at
that stage when we had some funding available.” (D.1. 19-5 at 120-21) Ms. Carey also summarized
the situation as follows:

In the beginning we wete trying to explore multiple mental health

defenses and, then, we nattowed it down. And we were still — in

2003 still trying to get an expert. But, I mean, we couldn’t get an

expert on board, you know, I don’t even think if we had the funding

at the time.
(D.I. 19-5 at 208)

‘The foregoing record demonstrates that the defense team’s decision to not have Dr.
Mechanick re-evaluate Petitioner in the spring of 2003 in order to pursue the possibility of him
testifying about the existence of EED was based on three factots, with the continued accidental tone
of Petitioner’s ever-changing story being one of those factors. When viewed in the context of all of
the tecord evidence, the Superior Court reasonably determined that Petitioner's continued
description of the shooting as accidental constituted the main roadblock to having Dr. Mechanick
re-evaluate Petitioner; the limited funding was a side issue. This conclusion is supported by the
tecord, including that the majority of post-conviction counsel’s questions during the Rule 61

proceedings focused on the accidental/intentional distinction between Petitioner’s versions, and not

on the issue of limited funding.’

 

‘Petitioner’s post-conviction counsel asked, “So, because of inadequate funding you wete unable to
explore EED with Dr. Mechanick for the guilt phase, Correct?” (D.I. 19-5 at 107) Mr. Schmid
tesponded, “Correct.” (a)

*Moteover, Petitioner fails to acknowledge that the defense team actually procured additional
funding to have Dr. Mensch te-evaluate Petitioner in May 2003. (D.I. 19-5 at 85, 106-08; D.T. 19-7
at 20-21, 25-26)

35

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 37 of 51 PagelD #: 5770

Based on the foregoing, the Court concludes that the Superior Coutt reasonably determined
the facts in finding that the accidental tone of Petitioner’s continually-changing story constituted the
main reason for the defense team not pursuing the additional expert testimony of Dr. Mechanick on

the applicability of the HED defense.

c. Factual finding that the version. Petitioner told Dr.
Mensch in 2003 was different than the version he told

Dr. Mechanick in 2013

 

In his 2014 Report, Dr. Mechanick asserts,

[Petitioner’s] account of the crime when Dr. Mensch reexamined him
on May 31, 2003 is consistent with the information that [Petitioner]
ptovided to me on December 16, 2013. It is my opinion that, if I
had reexamined [Petitioner] on or about the time of Dr. Mensch’s
May 31, 2003 examination, [Petitioner] would have provided
information to me at that time that was similar to and consistent with
what he told me on December 16, 2013. It is my opinion that, if
[Petitionet] had provided me with that information, I would have
reached the same opinions at that the time of trial that I am stating in
iny current report.

(D.I. 19-5)

In its 2015 Rule 61 decision, the Superior Court rejected Dr. Mechanick’s
assettion, explaining:

Dr. Mechanick concludes that [Petitioner’s] account of the crime
given to Dr. Mensch on May 31, 2003 is consistent with the account
given Dr. Mechanick on December 16, 2013. He further concludes
that if he had examined [Petitioner] on or about May 31, 2003,
[Petitioner] would have given him an account which was consistent
with what he told Dr. Mechanick on December 1, 2013.

I find these conclusions unpetsuasive and I reject them. [] In his
extensive December 16, 2013 interview [with Dr. Mechanick], it
appears that [Petitioner] is no longer asserting the accident theory,
thus accounting for Dr. Mechanick’s altered opinion.

Trial counsel cannot be found to have been ineffective in 2003 based
upon an expert opinion tendered in 2013 which relied in significant

36

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 38 of 51 PagelD #: 5771

patt on an altered and far more extensive version of events than

[Petitioner] had apparently been willing to give in 2003.
(D.J. 17-1 at 51)

Petitioner contends that the Superior Court unreasonably determined the facts by
concluding that the “version of events [Petitioner] gave Dr. Mensch in 2003 was different than the
version he gave Dr. Mechanick” — presumably during Dr. Mechanick’s re-evaluation in 2013. (DL
17 at 31) Petitioner bases this argument on the following factors: (1) Petitioner told both Dr.
Mensch (in 2003) and Dr. Mechanick (in 2013) that he wanted to shoot Debbie, which
demonstrated his intent to shoot het; and (2) what he told Ms. Zervas in 2002 is consistent with
what he told Dr. Mechanick in 2013, namely, that he grabbed the shotgun out of the closet and
“INTENTIONALLY pointed it at the bathroom wall and fired it” (D.L 17 at 31)

To begin, since the issue is whether the information Petitioner provided to Dr. Mechanick in
2013 was consistent with the information Petitioner provided to Dr. Mensch in 2003, the version
Petitioner told Ms. Zetvas in 2002 is irrelevant when assessing the reasonableness of the Superior
Coutt’s factual finding. In turn, even though Petitioner indicated his intent to shoot the first shot in
his 2003 version to Dt. Mensch and in his 2013 version to Dr. Mechanick (D.I. 19-6 at 112), the
2013 version provided to Dr. Mechanick included many more details than the May 2003 version to
Dr. Mensch about Petitionet’s state of mind, which provided a fuller picture of Petitioner’s
emotional distress. For example, the 2013 version Petitioner provided to Dr. Mechanick included,
inter alia, the following information: (1) Debbie told Petitioner she had been ina relationship with
someone else while he was in prison, and she would not tell him the status of that relationship; (2)
Petitioner followed Debbie in March and April and felt like he was losing his mind; (3) he started
drinking earlier in the day so that he would not have to deal with what was happening with Debbie,

to calm down, and to drown out the feeling he was having; (4) he was frustrated about not knowing
37

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 39 of 51 PagelD #: 5772

what was happening with Debbie ~- she kept denying seeing someone else, but she was coming
home later and later; (4) he saw Mike Ratledge kiss Debbie on the lips; (5) a neighbor informed
Petitioner that Mike’s van was in Debbie’s yard a lot; (6) Petitioner started thinking about killing
Mike; (7) Petitioner started drinking more than he should; (8) Petitioner found out he had violated
his probation and was incarcerated for two weeks; (9) when he returned from prison, Petitioner and
Debbie “cleared the air” and everything looked good — Petitioner did not have that sick feeling; (10)
Mike asked to meet with Petitioner and told Petitioner he wasn’t having sex with Debbie; (11) things
with Debbie got worse and they discussed Petitioner moving out; and (12) Petitionet’s probation
officer told Petitioner he could not move from Debbie’s house. Based on the significant amount of
new details in Petitioner’s 2013 version of the shooting, the Superior Court reasonably determined
that Petitioner’s 2013 version to Dr. Mechanick was different from his 2003 version to Dr. Mensch.
Given the reasonableness of the Superior Coutt’s finding that Petitioner's 2013 version was
“altered and [a] fat more extensive version of events than [Petitioner] had apparently been willing to
give [to Dr. Mensch] in 2003,” the Court further concludes that the Superior Court reasonably
found that Dr. Mechanick would not have been able to opine that Petitioner was suffering EED at
the time of the homicide if he had either had access to Dr. Mensch’s notes from 2003 ot if he had
been able to examine Petitioner in May or June 2003. (D.I. 17-1 at 50-51) Notably, during the Rule
61 hearing in 2009, Dr. Mechanick was apprised of the contents of Dr. Mensch’s notes from 2003,
and stated that he still could not provide an opinion that Petitioner was suffering from EED based
on those notes. (D.1. 19-5 at 13-15) During the Rule 61 hearing in 2011, Dr. Mechanick was
ptesented with Ms. Zervas’ email from March 21, 2003 describing Petitionet’s most recently-
changed stoty. When asked if Ms. Zervas’ email was enough for him to change his opinion about
EED, Dr. Mechanick replied:

38

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 40 of 51 PagelD #: 5773

What I would say is that I don’t believe that simply the e-mail
transmission about that version of events that — combined with what
I had up to that point would have reached the — crossed the
threshold where I believe that I could have reached the opinion that
he had EED.
(D.1. 19-5 at 349-50) In her March 21, 2003 email, Ms. Zetvas explained that Petitioner was now
assetting he “deliberately” shot through the bathroom wall and used the pillow as a “buffer.” (D.L
19-7 at 16) Ms. Zetvas’ March 21, 2003 email description of Petitioner's “newest-at-that-time’
version of the shooting contained more background information and used more “intentional” terms
(D.1 19-7 at 16-17) than did Dt. Mensch’s notes concerning the version Petitioner provided on May
31, 2003, which still contained Petitiones’s statement that he did not know the safety was off (D.L
19-5 at 687; see also supra at 25, 27). Given Dr. Mechanick’s unwillingness to opine that Petitioner
had EED when presented with Ms. Zervas’ March 21, 2003 description of the shooting as more
“intentional,” it would be incotrect to conclude that Dr. Mechanick would have been willing to
. opine that Petitioner had EED on the basis of Dr. Mensch’s May 31, 2003 notes. Relatedly, the
recotd is devoid of any indication that Petitioner would have presented a mote detailed version of
the shooting to Dr. Mechanick in May or June 2003 than the one he actually provided to Dr.
Mensch in May 2003. Consequently, it was reasonable for the Superior Court to conclude that Dr.
Mechanick would not have changed his opinion on the availability of the EED defense if he had re-
evaluated Petitioner in May or June of 2003, because there “is simply no reason to believe that
[Petitioner] would have abandoned his accident theoty if Dr. Mechanick had reinterviewed him on
ot about May 31, 2003.” (D.I. 17-1 at 51)
After viewing the testimony and evidence presented during the entire course of Petitionet's
Rule 61 proceedings in the full context with the two-shot scenario of the victim’s killing, the Court

concludes that the Supetior Court reasonably made the following factual determinations:

39

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 41 of 51 PagelD #: 5774

(1) Petitioner was “still clinging” to his accident theoty at the time of Petitioner’s trial;

(2) Petitioner’s description of the shooting in accidental terms was the primary reason the defense
did not pursue having Dr. Mechanick provide expert testimony regarding the EED defense; and
(3) the version of events Petitioner told Dr. Mechanick in 2013 was “an altered and far more
extensive version of events than [Petitioner] had apparently been willing to give in 2003.”

4, Section 2254(d)(1) and the Superior Coutt’s application of Strickland

Petitioner contends that the Superior Court’s denial of Claim One was based upon an
unreasonable application of Strickland under § 2254(d)(1) because defense counsel failed to
adequately investigate and present evidence in support of Petitionet’s defense that the homicide
occurred while he was under EED. Petitioner focuses on the defense team’s failure to have Dr.
Mechanick evaluate Petitioner a second time closer to trial to see if he could give an opinion that
Petitioner was under EED at the time of the shooting. According to Petitioner, the defense team
did not have a reasonable tactical or strategic reason for failing to have Dr. Mechanick re-evaluate
Petitioner; rather, their failure to pursue that re-evaluation was due to a lack of funding and a failure
to seek such funding from the trial coutt.

It is well-settled that “strategic choices made after thorough investigation of law and facts
relevant to plausible options ate virtually unchallengeable.” Strick/and, 466 U.S. at 690. However,
defense counsel’s strategic choices may still amount to deficient performance where there has been a
failure to conduct a reasonable investigation before deciding on a particular strategy. See zd. at 690-
91. The Third Circuit recently elaborated on counsel’s duty to make investigations, explaining that
“{cjounsel can make a strategic decision to halt an avenue of investigation to reach that decision, but
decisions not to investigate certain types of evidence cannot be called ‘strategic’ when counsel fails
to seek rudimentary background information.” Salaam ». Sec’y of Pennsylvania Dep't Corrs., 895 F.3d

40

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 42 of 51 PagelD #: 5775

254, 268 (3d Cir. 2018). The Court’s “principal concern in deciding whether [counsel] exercised
reasonable professional judgment is ... whether the investigation supporting counsel’s decision not
to introduce mitigating evidence fhete, of Petitioner’s EED"} was itself reasonable.” Waggins, 539
US. at 522-23.

Turning first to Stricklana’s performance prong, the Court concludes that defense counsel
did not perform deficiently by failing to have Dr. Mechanick reevaluate Petitioner closet to the start
of the trial. The record demonstrates that defense counsel diligently investigated potential mitigating
factors by considering and exploring several different possible defenses. Among those defenses that
counsel considered in preparing for trial was the affirmative defense of HED," which would reduce

the severity of punishment for the homicide from that for first degree murder to that for

 

10 he fact that the accused intentionally caused the death of another person under the influence of
extteme emotional distress is a mitigating circumstance, reducing the crime of murder in the first
degree as defined by § 636 of this title to the crime of manslaughter as defined by § 632 of this title.”
11 Del. C. § 641.

"See 11 Del. C. § 641; 11 Del. C. § 632). In Delaware,

[t]he defense of “extreme emotional distress” is one which may apply
whete the defendant intentionally causes the death of another. If the
defense is established by the defendant by a preponderance of the
evidence, the ctime of murder in the first degree is reduced to
manslaughter.

... [I]n addition to proving by a preponderance of the evidence that
he acted under the influence of “extreme emotional distress,” the
defendant must “prove by a preponderance of the evidence ...a
reasonable explanation or excuse for the existence of extreme
emotional distress.... The reasonableness of the explanation...
shall be determined from the viewpoint of a reasonable person in the
accused’s situation under the circumstances as he believed them to

be.”
State v. Gattis, 2011 WL 1458484, at *9 (Del. Super, Ct. Mar. 22, 2011), aff'd, 32 A.3d 988 (Del. 2011).
Raising the affirmative defense of extreme emotional defense to murder constitutes an admission of

culpability on the death. Sve Ross » State, 768 A.2d 471 (Del. 2001).

44

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 43 of 51 PagelD #: 5776

manslaughter, Defense counsel retained and consulted with two mental health experts — Dt.
Mechanick, a psychiatrist, and Dr. Mensch, a psychologist — to aid in this investigation. Drs.
Mechanick and Mensch wete initially asked to consider all possible defenses and, later on, they were
specifically asked to consider if EED and the theory of abandonment homicide would be available.
(D.I. 19-4 at 229; D,I. 19-5 at 40, 86, 104, 237)

After performing their initial evaluations, Drs. Mechanick and Mensch both stated that they
could not opine that Petitioner was under HED at the time of the crime. Petitioner continued to
alter his story about the shooting. Four months before trial, Petitionet’s story had changed enough
to watrant a further inquiry into the availability of the EED defense. At that point, the defense team
provided both experts with the details of Petitionet’s new version of the shooting — but, even then,
neither expert was willing to give a definite opinion on the availability of the HED defense on the
basis of the ernail. Nevertheless, the defense team was interested in determining if an in-person
evaluation with Petitioner could result in one or both of the experts changing their opinion on the
viability of an EED defense. Given funding limitations and rules prohibiting duplicative mental
health assessments, the defense team could not retain both experts to re-evaluate Petitioner. They
did, however, obtain sufficient additional funding to have Dt. Mensch re-evaluate Petitioner. Prior
to Dr. Mensch’s re-evaluation, and given the doctot’s doubt about the applicability of the EED
defense, the defense team asked Dr. Mensch to determine the appropriateness of other mental
defenses, with a patticular emphasis on abandonment homicide. After meeting with Petitioner and
reviewing Petitioner’s records, Dr. Mensch informed defense counsel that, with respect to the
abandonment homicide theory, he could establish a connection “between the homicide and the

earlier issues in [Petitioner’s] life.” (D.I. 19-7 at 29)

42

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 44 of 51 PagelD #: 5777

Contrary to Petitioner’s assertion, the fact that limited funding resulted in the defense team
only retaining one of the mental health experts to re-evaluate Petitioner does not demonstrate that
the defense team’s failure to proceed with Dr. Mechanick was unreasonable ot constituted deficient
petformance. The Constitution does not mandate that an indigent criminal defendant be able to
retain the expert of his choosing, only that a competent expert be made available “who will conduct
an appropriate examination and assist in evaluation, preparation, and presentation of the defense.”
Ake ». Ohlaboma, 470 U.S. 68, 83 (1985). In Hinton ». Alabama, 571 US. 263, 273-74 (2014), the
Supreme Court addressed the issue of when an attorney’s choice of an expert based on funding
limitations may be deemed deficient, explaining that

the inadequate assistance of counsel we find in this case does not

consist of the hiring of an expett who, though qualified, was not

qualified enough. The selection of an expert witness is a

paradigmatic example of the type of strategic choice that, when made

after thorough investigation of the law and facts is virtually

unchallengeable. We do not today launch federal courts into

exatnination of the telative qualifications of experts hired and experts

that might have been hired. The only inadequate assistance of

counsel here was the inexcusable mistake of law — the unreasonable

failure to understand the resources of state law made available to him

— that caused counsel to employ an expert that he himself deemed

inadequate.
However, the Supreme Coutt has also opined that, “[rjeasonably diligent counsel may draw a line
when they have good reason to think further investigation would be a waste.” Rompilla v. Beard, 545
U.S. 374, 383 (2005).

Notably, Petitioner does not assett, and the record certainly does not suggest, that Dr.
Mensch was unqualified ot inadequate to tender a professional opinion regarding the mental
defenses available to Petitioner. Nor is this a case where, as in Hinton, defense counsel’s failure to

obtain funding fot an additional expert was due to defense counsel’s mistaken belief that additional

funding was not available. In fact, although the limited availability of funds prevented the defense
43

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 45 of 51 PagelD #: 5778

team from proceeding with two experts, the defense team requested and successfully obtained
additional funds for one expert, Dr. Mensch, to re-evaluate Petitioner on May 31, 2003.

Defense counsel is “entitled to formulate a strategy that was reasonable at the time and to
balance limited resources in accord with effective trial tactics and strategies.” Réohver, 562 U.S. at
408; see also Babbit v, Calderon, 151 F.3d 1170, 1174 (9% Cir. 1998) (“[Clounsel could reasonably have
decided to utilize his limited resources in investigating other avenues rather than simply bolstering
this one.”). As reasonably determined by the Superior Court, it was Petitioner's description of the
shooting in accidental terms that prevented Dr. Mensch from providing an opinion that Petitioner
was under EED at the time of the crime. The Superior Court also reasonably determined that there
is no reason to believe that Dr. Mechanick would have been able to support an EED defense even if
he had re-evaluated Petitioner in May or June of 2003. When viewed in context with all of the
circumstances at the relevant time (2001-2003), defense counsel’s decision to forego pursuing an
additional evaluation from Dr. Mechanick — which, given Dr. Mensch’s conclusion, was likely to
result with Dr. Mechanick still maintaining his inability to opine on the availability of the BED
defense — represents a tactical decision about the allocation of limited ttial resources. Additionally,
the fact that defense counsel asked Dr. Mensch to consider the existence of a substitute viable
defense in lieu of the determined-to-be-inapplicable EED defense demonstrates that defense
counsel reasonably investigated their options before deciding to forego pursuing an unattainable
expert opinion from Dt. Mechanick. For all of these reasons, the Court concludes that Petitioner
has failed to make the requisite showing of deficient performance with tespect to Claim One.

Having determined that defense counsel did not perform deficiently, the Coutt need not
address the issue of ptejudice. Nevertheless, the Court further concludes that Petitioner has not
demonstrated Siriakland prejudice resulting from defense counsel’s failure to have Dr. Mechanick re-

44

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 46 of 51 PagelD #: 5779

evaluate Petitioner in an attempt to obtain an expert opinion that Petitioner was under the influence
of EED at the time of the homicide. The Superior Coutt’s objectively reasonable factual
determination that Dr. Mechanick would not have been able to provide an EED defense on the
basis of the version of the shooting that Petitioner provided to Dr. Mensch in May 2003 leads to the
conclusion that Petitioner cannot show a reasonable probability that Dr. Mechanick’s testimony
would have made any matetial difference in the outcome of the case or the length of his sentence.

Even if Dr. Mechanick’s EED opinion from 2014 was available during Petitionet’s trial in
2003, Petitioner still cannot establish prejudice under Strickland. As § 641 makes clear, to raise an
EED defense, the accused must prove by a preponderance of the evidence a “reasonable
explanation” in the form of a “provocation, event or situation” that causes the distress. When
presenting the EED defense, expert psychological testimony may, in some cases, be helpful in
explaining why a particular defendant reacted in a certain way; however, EED is not purely a mental
illness defense. Rather, to present a viable EED defense, the defense must establish that there is a
reasonable explanation for the violent outburst by showing that the defendant was provoked by an
exceptional event ot situation. See Moore v. State, 456 A.2d 1223, 1226 (Del. 1983).

Petitioner contends that the following evidence supporting the RED defense would have
been readily available if defense counsel had arranged for Dr. Mechanick to re-evaluate him, and that
the Superior Court overlooked these facts when assessing prejudice under Sinck/and: Deborah was
having an affair with Mike Ratledge; Deborah belittled Petitioner and demanded that he leave the
home when he was on house arrest; Debotah went into the shower, which was something she
typically did after sex; and Deborah told Petitioner on the day of the shooting that he would never
see Ashley again. (D.I. 17 at 14,17) Petitioner, however, misrepresents the record. The Superior
Court acknowledged both the evidence presented at trial and the “new” evidence of EED that

45

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 47 of 51 PagelD #: 5780

Petitioner presented in the Rule 61 proceedings, but found there were “significant facts in the record
that ate inconsistent with the theory that [Petitioner] was under ‘extreme emotional distress,’ and
mote in accord with the converse notion that the killing involved premeditation and substantial
planning.” (D.L 17-1 at 18-19) The evidence of Petitioner’s pre-planning -- obtaining the guns and
lying to Brock about having them in his possession, test firing the shotgun into the waterbed the day
befote, attempting to muffle the sound of the gun blast with pillows duct-taped together — along
with the attempt to avoid detection after the homicide by setting fire to the house and fleeing,
ptovided strong evidence working against any assertion that Petitioner's conduct was a sudden
emotional response.

In addition, EED is a legal, not a psychological, construct. See Cruz » State, 12 A.3d 1132,
1136 (Del. 2011); D.I. 19-6 at 44. A jury may reject a medical expert’s opinion about the existence
of EED if the opinion seems unreasonable or there is other contrary evidence. In this case, there
was such conttaty evidence. Along with evidence of pre-planning and attempts to avoid detection
(as desctibed above), there was the videotape of Petitioner’s July 2001 statement to the police that
the shooting was an accident. Given the strength of all of this contrary evidence, Petitioner cannot
demonstrate a reasonable probability that a reasonable jury would have accepted an EHD even if
supported by an expert medical opinion. Additionally, presenting an inconsistent EED defense via
expert testimony had the potential of undermining Petitioner’s credibility for the penalty phase, a
very real concern in a capital case.

Finally, despite not having an expert willing to present the EED defense, the defense team
presented the background information supporting an EED defense during the guilt phase, primarily
through the testimony of Deborah’s daughter, Ashley. The defense strategy at this point was to
“leave the door open” and present the information indicating the existence of KED, request an

46

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 48 of 51 PagelD #: 5781

instruction on EED and then, at the penalty phase, use all of the information that had been
presented to the jury during the guilt phase. (DJ. 19-5 at 203) The record reveals that the defense
team implemented its strategy, and even succeeded in obtaining a jury instruction on HED. Defense
counsel’s failure to get a manslaughter verdict on the basis of EED was not due to defense counsel’s
ineffective assistance but, tather, due to the overwhelming inctiminating evidence against Petitioner.

In sum, looking at the Delaware Supreme Coutt’s denial of Claim One through the doubly
deferential lens applicable on habeas review, the Court concludes that the Superior Coutt reasonably
applied Strickland in holding that defense counsel did not ptovide ineffective assistance by failing to
have Dr. Mechanick re-evaluate Petitioner closer to trial in order to present additional evidence that
Petitioner was suffering from EED at the time of the shooting. Accordingly, the Court will deny
Claim One for failing to satisfy §§ 2254(d)(1) and (2).

C. Claim Two: Impeachment Of Witnesses

The State presented two witnesses during the guilt phase - Amy Rust and Mike Ratledge —
to diminish the effect of the evidence presented in support of EKD. (D.L 17 at 25) Ms. Rust was
Debotah’s ftiend and testified that she had not seen Petitioner having emotional difficulties. Before
Ms. Rust testified, the State revealed that she had previously used an alias, Faith Cahill, and that she
had an eight-year old conviction for knowingly inserting false information on the face of temporary
registration. Mr. Ratledge had had a sexual relationship with Deborah, but when he testified, he
denied that he was having such a telationship with Deborah during June 2001, the month before the
homicide. (D.I. 17 at 25) Mr. Ratledge had been arrested over twenty times, some of them crimes
of dishonesty, and also had a pending case against him at the time the police questioned him in

relation to this case. (D.I. 17 at 25-26)

47

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 49 of 51 PagelD #: 5782

In Claim Two, Petitioner contends that defense counsel provided ineffective assistance
because they had no strategic reasons for not impeaching the two witness’ credibility atid honesty
with their criminal history. Although the Superior Court did not independently address the
allegations in Claim ‘Iwo, it did deny Claim Two as patt of its overall ptejudice ruling with respect to
its denial of Petitioner’s Supplemental Rule 61 Motion in 2015.

After reviewing the record, the Court concludes that Petitioner has failed to demonstrate
that the Superior Court’s decision was based upon an unreasonable application of Strickland. First,
the record reveals that defense counsel knowingly chose not to impeach Ms. Rust with her eight-
year old offense after learning that the offense was not a felony. (D.I. 19-1 at 524) The tecord also
reveals that defense counsel attempted to demonsttate Ms. Rust’s bias against Petitioner by
questioning her about certain activities she had engaged in, to show that Ms. Rust “was encouraging
Debbie Clay to break up with [Petitioner] and see Mike Ratledge.” (D.1 19-1 at 527-530) The State
objected, and in sustaining that objection, the trial court stated:

Here’s the thing. You know this witness has testified that Debbie

Clay was her best friend, and in fact, she offered that testimony

through tears. That she spoke with her that day several times. She

testified that she didn’t like [Petitioner] and [Petitioner] didn’t like

her. So I think her bias to some degree is established.
(D.I. 19-1 at 530-31) However, Ms. Rust also testified that Deborah, on the day she was murdered,
told her she was with Mr. Ratledge, and that she had sexual relations with Mr. Ratledge. (D.E. 19-1
at 514-15, 538) Ms. Rust testified that Deborah and Mr. Ratledge had been seeing each other since
befote Petitioner and Deborah were living together in June, 2003, and that Mr. Ratledge “was her
boyfriend now.” (D.I. 19-1 at 514-15, 534) As discussed below, Petitionet also asserts that defense
counsel should have impeached Mr. Ratledge with respect to his dental that he had a sexual

telationship with Deborah during the months leading up to the homicide. (D.I. 19-1 at 550) To the

48

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 50 of 51 PagelD #: 5783

extent Ms. Rust’s testimony directly contradicted Mr. Ratledge’s denial, refraining from impeaching
her credibility would appear to have a more beneficial effect for Petitionet’s purpose. Regardless,
Petitioner fails to demonstrate, and nothing in the record suggests, that there was a reasonable
probability that the outcome of Petitioner’s trial would have been different but for defense counsel’s
failure to impeach Ms. Rust with the fact that she falsified information on a temporary tag eight
yeats ptior to Petitioner’s trial.

As for Mr. Ratledge, he testified during direct examination that he met Deborah when she

was a battender at Oaks Tavern four ot five years prior to het murdet, but that he had not seen her
for the entire month of June. (D.I. 19-1 at 547, 550) He also testified that, although he had sexual
relations with Deborah on the day she was murdered, they had not been having a sexual telationship
“for a couple of months” prior to July 6, 2003. (D.1. 19-1 at 550) Upon finishing its direct
examination of Mt. Ratledge, the State informed defense counsel that Mr. Ratledge had informed
them duting trial prep that he (Ratledge) had been intimate with Deborah sevetal times in June.
(D.1. 19-1 at 558) On ctoss-examination, Mr. Ratledge admitted his memory regarding the dates and
times had varied somewhat. (D.I. 19-1 at 564-67) At the conclusion of the cross-examination,
defense counsel requested the trial court leave Mr. Ratledge under subpoena because, “I think it
would be necessary, under the circumstances, to call him again.” (D.L. 19-1 at 584)

As Mr. Schmid explained during the Rule 61 hearings:

Well, first of all, it is true the record was not provided to us until after
the witnesses had left the stand.

But in any case we had plans on calling the witnesses in our own
case. And I certainly didn’t want to be in the position to impeach the
witnesses and, then, seek to use them in our case should that come to
pass. We felt pretty certain we were going to.

49

 

 
Case 1:13-cv-01176-LPS Document 37 Filed 02/23/21 Page 51 of 51 PagelD #: 5784

(D.1. 19-5 at 99) Given their intent to call Mr. Ratledge in the defense case, defense counsel had an
objectively reasonable strategic reason for electing not to impeach Mr. Ratledge with his criminal
history. Petitioner has also failed to demonstrate that he was prejudiced by defense counsel’s failure
to impeach Mr. Ratledge in this mannet.

Thus, the Court concludes that the Superior Court did not unreasonably apply Svrick/and in
rejecting Petitioner’s argument regarding defense counsel's failure to impeach Ms. Rust and Mr.
Ratledge.

Vv. CERTIFICATE OF APPEALABILITY

A district court issuing a final order denying a § 2254 petition must also decide whether to
issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(¢)(@). A
certificate of appealability is appropriate when a petitioner makes a “substantial showing of the
denial of a constitutional right” by demonstrating “that reasonable jurists would find the district
coutt’s assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c){2); see also
Slack v. McDaniel, 529 U.S, 473, 484 (2000).

The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists
would not find this conchision to be debatable. Accotdingly, the Court will not issue a certificate of
appealability.

VI. CONCLUSION
For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be enteted.

50

 

 
